Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy Saturday 5 August 1826
				
				I received last Evening your Letter of the 1st. instt. from New York—I now enclose to you the Letter which I had wriiten you, on the 25th. of Last Month; and which was forwarded to Mr Charles King in the hope that it would meet you at New York—I wrote you also at Boston Wednesday Morning by Dr Huntt—He was to pass through Lebanon yesterday or this day, but I am afraid will again miss meeting you—I now make a third experiment, hoping this will reach you at Lebanon, about the time of your arrival there.The Orations at Boston, were both well received—that of Mr Webster is much admired—That of the next day at Braintree, by Mr Storrs was affecting and affectionate—That of next Thursday at Salem, only now remains, and will I  hope be the last to which my attendance will be requested—The repetition of the same ceremonies must necessarily become monotonous, and accompanied by invitations to dinner and other parties, assumes almost a character of festivity quite unsuitable to the occasion—I shall leave this place as little as possible, till a very few days before taking my departure for Washington—I still advise you not to come here—The final disposition of this place is yet uncertain. I shall probably be under the necessity of charging myself with it, and of making provision as far as practicable for the comfortable subsistance of the family. Your’s ever affectionately
				
					J. Q. Adams.
				
				
			